                       Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 1 of 6

                                      United States District Court
                                       DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: CR I9-90-BLG-SPW-2
 BARBARA MARY DAYCHIEF                                                       USM Number: 17714-046
                                                                             Paul Gallardo
                                                                             Defendant's Attorney



THE DEFENDANT:
 K1    pleaded guilty to count(s)                        Iss
       pleaded guilty to count(s) before a U.S.
 □     Magistrate Judge, which was accepted by the
       coil It.

       pleaded nolo contendere to count(s) which
 □
      was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                Ofiense Ended    Count
  18:641.F        Theft Of Federal Funds                                                            03/01/2018       Iss




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Refomi Act of 1984.

 □    The defendant has been found not guilty on count(s)
 ^    The indictment and the superseding indictment □ is               are dismissed on the motion of the United States


        it is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances,

                                                               June 17,2021
                                                               Dale oflmposiliaii Dl'Jiidgmcnl




                                                                      amrc



                                                               Susan P. Walters
                                                               United States District Judge
                                                               Name and Tille {(fJiidiic


                                                               June 17,2021
                                                               Dale
Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 2 of 6
Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 3 of 6
Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 4 of 6
Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 5 of 6
Case 1:19-cr-00090-SPW Document 250 Filed 06/17/21 Page 6 of 6
